RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1708-MR


HEIDI MARTIN MCCAIN                                                   APPELLANT


                  APPEAL FROM DAVIESS FAMILY COURT
v.               HONORABLE JAY A. WETHINGTON, JUDGE
                         ACTION NO. 08-CI-01403


DANNY NEAL MCCARTY                                                      APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

DIXON, JUDGE: Heidi Martin McCain appeals the order of the Daviess Family

Court entered on October 12, 2019, entitling her to a judgment for past due child

support and denying her request to direct that Danny Neal McCarty re-enroll their

eldest child in his health insurance plan. Following review of the record, briefs,

and law, we affirm.
                FACTS AND PROCEDURAL BACKGROUND

             A decree of dissolution of the parties’ marriage was entered on

November 26, 2008, which granted the parties joint custody of their three children

and required that Danny pay $158.17 per week in child support and maintain the

children on his employee group health insurance plan. Since that time, neither

party has petitioned the court for a modification of the decree.

             On January 3, 2019, Heidi moved the family court to hold Danny in

contempt for failure to pay child support, alleging that Danny had accumulated an

arrearage of $6,611.61, for a total due, with interest, of $11,837.51. On April 15,

2019, a hearing was held at which both parties testified. Concerning his child

support payments, Danny testified that he felt he had overpaid since the parties’

eldest and middle children had reached the age of majority. He also testified that

of the 30 payments Heidi alleged he had missed, he had records to prove all but 15,

but believed that amount to be less, despite having no documentation to prove the

additional payments. Danny’s explanation for the discrepancy between Heidi’s

records and his was that when he deposited funds, he did not always deposit them

on the same day of the week, and they did not always go into the same account

(Heidi had five bank accounts). He further testified that, since the alleged

arrearage dated back to 2008, he did not have receipts for every deposit. There

were a few instances where his records showed that he withdrew money from his


                                         -2-
account to make child support payments, but he could not find the corresponding

receipts to show a deposit into one of Heidi’s accounts. Danny initially admitted

that he had missed four payments, and ultimately conceded that he may have

missed 11 payments, totaling approximately $1,739. He also testified that after he

made a few child support payments, Heidi told him not to worry about the 17 cents

each week. Heidi denied this but failed to explain why she waited 10 years to

challenge his consistent weekly underpayments of 17 cents.

            After the hearing, Danny filed documentation of all but 15 child

support payments. He indicated that but for the unavailability of Heidi’s bank

records for January 2009, three additional payments could have been accounted

for, and yet another but for a page missing from Heidi’s May 2013 bank

statement. If given credit for the four payments he was unable to account for due

to missing records from the parties, Danny’s documentation and explanation are

consistent with his testimony that he had accumulated an arrearage of

approximately $1,739. Also consistent with his testimony, nearly every one of his

documented payments was for $158, as opposed to the $158.17 ordered by the

court.

            On the same date as the hearing, Danny texted the parties’ eldest child

informing her that he was canceling her health insurance. On May 29, 2019, Heidi

moved the family court to compel Danny to reinstate their daughter on his plan and


                                        -3-
to enjoin him from dropping their middle child from the plan. A hearing on that

motion was held on June 17, 2019. Heidi testified that the children were—or were

about to be—full-time students, currently dependent upon her, and had been

dependent upon Danny until they reached the age of majority and graduated high

school.

                On October 12, 2019, the court entered an order addressing the issue

of the child support arrearage, as well as the health insurance issue. The order was

consistent with Danny’s testimony and records that he had an arrearage of $1,739

in child support. The court also ruled that Danny was not obligated to provide

health insurance to the eldest and middle children under KRS1 403.211(7)(c)3.

This appeal followed.

                                 STANDARD OF REVIEW

                The standard of an appellate court’s review of a trial court’s findings

of fact is well-settled:

                [F]indings of fact . . . may be set aside only if clearly
                erroneous. Hall v. Hall, [386 S.W.2d 448 (Ky. 1964)];
                CR[2] 52.01[;] 7 Kentucky Practice, Clay 103. We do not
                find that they are. They are not ‘manifestly against the
                weight of evidence.’ Ingram v. Ingram, [385 S.W.2d 69
                (Ky. 1964)]; Craddock v. Kaiser, 280 Ky. 577, 133
S.W.2d 916 [(1939)]. A reversal may not be predicated
                on mere doubt as to the correctness of the decision.

1
    Kentucky Revised Statutes.
2
    Kentucky Rules of Civil Procedure.

                                            -4-
             Buckner v. Buckner, 295 Ky. 410, 174 S.W.2d 695
             [(1943)]. When the evidence is conflicting, as here, we
             cannot and will not substitute our decision for the
             judgment of the chancellor. Gates v. Gates, [412
S.W.2d 223 (Ky. 1967)]; Renfro v. Renfro, [291 S.W.2d
46 (Ky. 1956)].

Wells v. Wells, 412 S.W.2d 568, 571 (Ky. 1967) (emphasis added). A trial court’s

findings of fact must be supported by substantial evidence. Substantial evidence is

evidence that, when taken alone or in light of all the evidence, has sufficient

probative value to induce conviction in the minds of reasonable men. Moore v.

Asente, 110 S.W.3d 336, 354 (Ky. 2003). After careful review, we hold that the

family court’s findings of fact were not clearly erroneous, nor did the court abuse

its discretion; therefore, we must affirm.

        ARREARAGE SUPPORTED BY SUBSTANTIAL EVIDENCE

             On appeal, Heidi contends the family court erred by determining the

amount of the child support arrearage to be $1,739. “The trial court heard the

evidence and saw the witnesses. It is in a better position than the appellate court to

evaluate the situation.” Wells, 412 S.W.2d at 571 (citations omitted). Said another

way, the family court, as fact-finder, is charged with judging the credibility of the

witnesses. Here, the court found Danny’s testimony and records to be more

credible than Heidi’s. Given our review of the record, this was not clear error.

Danny’s testimony and records constituted substantial evidence upon which the

family court was entitled to rely in rendering its decision. Thus, we must affirm.

                                             -5-
             Concerning the issue of the 17 cents, the family court found that an

oral modification had been made by the parties. Another panel of our Court held

“oral agreements to modify child support obligations are enforceable, so long as

(1) such agreements may be proved with reasonable certainty, and (2) the court

finds that the agreement is fair and equitable under the circumstances.” Whicker v.

Whicker, 711 S.W.2d 857, 859 (Ky. App. 1986). Here, the family court’s finding

was supported by Danny’s testimony, as well as records showing that after only a

few payments, the amount of child support was reduced to $158 for roughly the

next 10 years. The family court specifically found “the agreement would be fair

and equitable; there would be little detriment to the children if support was

ultimately reduced by less than $10.00 a year.” These findings were supported by

substantial evidence and do not constitute clear error.

                                KRS 403.211(7)(c)3.

             Heidi further contends the family court erred in its interpretation of

KRS 403.211(7)(c)3., which provides:

             (c) The court shall order the cost of health care coverage
             of the child to be paid by either or both parents of the
             child regardless of who has physical custody. The court
             order shall include:

                   ...

                   3. A statement providing that if the designated
                   parent’s health care coverage provides for covered
                   services for dependent children beyond the age of

                                         -6-
                    majority, then any unmarried children up to
                    twenty-five (25) years of age who are full-time
                    students enrolled in and attending an accredited
                    educational institution and who are primarily
                    dependent on the insured parent for
                    maintenance and support shall be covered.

(Emphasis added).

             There is a dearth of published cases interpreting this subsection and

only a few unpublished cases that address it. See Pappe v. Pappe, No. 2010-CA-

002071-MR, 2012 WL 5371891 (Ky. App. Nov. 2, 2012); Sammet v. Sammet, No.

2015-CA-001350-MR, 2017 WL 383448 (Ky. App. Jan. 27, 2017); and Davis v.

Davis, Nos. 2019-CA-000350-MR and 2019-CA-000357-MR, 2020 WL 4556053

(Ky. App. Aug. 7, 2020). We may appropriately consider these unpublished cases,

pursuant to CR 76.28(4)(c), because there is no published opinion that addresses

the necessary elements of KRS 403.211 when parents seek insurance coverage for

their emancipated children.

             In Pappe, our Court held that the trial court erred when it required a

father to continue providing health insurance for his emancipated children without

entering sufficient findings to support its judgment. In that case, the original

decree provided a basis for continuing coverage if certain conditions were met

under KRS 403.211, as in the instant case. That panel of our Court held that a trial

court must make factual findings that the conditions are satisfied before ordering a

parent to provide insurance coverage, stating:

                                          -7-
             [T]here is no indication here that the trial court found that
             those conditions existed, namely whether: 1) the children
             are full time students; 2) the children are enrolled in and
             attending an accredited educational institution; and 3) the
             children are primarily dependent upon the insured
             parent, appellant, for their maintenance and support.
             KRS 403.211 governs the trial court’s ability to enter
             orders with respect to a minor child. Unless the specific
             conditions of KRS 403.211(7)(c)(2) [sic] are met, and
             absent an agreement between the parties, the court is
             without jurisdiction to enter additional orders
             regarding the custody and support of an emancipated
             child. Therefore, absent additional findings regarding
             the children’s satisfaction of the KRS 403.211(7)(c)(2),
             [sic] the trial court’s judgment was entered in error.

Pappe, 2012 WL 5371891, at *1 (emphasis added). As a result, the trial court was

reversed, and the matter remanded for appropriate findings. That panel of our

Court also held the trial court should order the parent to provide insurance “as long

as those criteria are met.” Id. at *2 (emphasis added).

             Similar issues and decisions were rendered by other panels of our

Court in Sammet and Davis. In Sammet, the mother—like Heidi here—testified

the emancipated child was dependent on her, rather than the father, when moving

the trial court to require the father to insure the child. Our Court reversed the trial

court’s order to provide insurance and remanded the matter for sufficient findings

on the required elements under the subsection. In Davis, insufficient findings were

made by the trial court that the required elements were met regarding the child at




                                          -8-
issue. Consequently, the trial court’s order was reversed and remanded to make

such findings.

             The case herein differs slightly from the previously discussed cases in

that the family court did not order Danny to provide health insurance for his

emancipated children, finding that Heidi failed to prove all the elements required

under KRS 403.211(7)(c)3. Here, the family court interpreted the subsection

consistent with Pappe, and the court’s analysis, like that implied in Pappe, gives

plain meaning to the full text of the subsection. The family court properly

interpreted this section as referring to dependency on the insured parent as a

continuing obligation as opposed to only at the time of emancipation, as Heidi

argues. Heidi testified that the emancipated children are now dependent upon her

as opposed to Danny. As such, the final required element under the subsection was

not met, and the family court properly denied Heidi’s motion to require that Danny

provide coverage.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order entered by the

Daviess Family Court is AFFIRMED.



             ALL CONCUR.




                                         -9-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

David M. Taylor          Patrick T. Flaherty
Owensboro, Kentucky      Owensboro, Kentucky




                       -10-